        Case 6:20-cv-01266-MC       Document 15      Filed 07/29/20   Page 1 of 14




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

STRATEGIC BENEFIT                         :
SOLUTIONS CORP.,                                        Hon. Joseph H. Rodriguez
                                          :
       Plaintiff,                                       Civil Action No. 19-14277
                                          :
       v.                                                      OPINION
                                          :
BENEFITELECT, INC. and
COMMUNICATION PARTNERS,                   :
INC.,
                                          :
       Defendants.
                                          :



       This matter comes before the Court upon the Motion to Dismiss, or in the

Alternative, Transfer Venue filed by Defendants, Benefitelect, Inc. (“Benefitelect”) and

Communication Partners, Inc. (“Communication Partners”). [Dkt. No. 5.] The Court has

reviewed the submissions of the parties and considered the motion on the papers in

accordance with FEDERAL RULE OF CIVIL PROCEDURE 78. For the reasons set forth below,

Defendants’ Motion [Dkt. No. 5] will be denied in part and granted in part.

                                     I.       Background

            According to the Complaint, Plaintiff Strategic Benefit Solutions Corporation

(“SBS”) is a New Jersey corporation with its principal place of business in Atlantic City,

New Jersey. Defendants Benefitelect and Communication Partners are Oregon

Corporations with principal places of business in Bend, Oregon. In 2018, SBS engaged

MetLife Insurance Company to provide critical illness benefit services for a discrete

insurance program for Pennsylvania employees with the intention of modeling the

program for national replication.


                                               1
        Case 6:20-cv-01266-MC       Document 15     Filed 07/29/20   Page 2 of 14




        In furtherance of that plan, SBS hired Benefitelect and Communication Partners

to provide a technology platform for the insurance program. The parties negotiated an

initial fee agreement which, according to SBS, gave Defendants a 3% standard

technology fee paid by MetLife CI Program and the work began, with a caveat to revisit

the fee arrangement. The Complaint alleges that although the Defendants’ work was

deficient and resulted in significant delays of the project, SBS wrote to Defendants on

December 17, 2018 regarding payment of the 3% fee pursuant to the MetLife CI program

and provided information from MetLife regarding the premiums collected through

November 30, 2019; the result was a payment of approximately $2,270 by SBS to

Defendants.

        SBS claims that it paid the full fee owed, despite the deficient work. However, on

December 20, 2018, Defendants demanded a 50/50 split of SBS's commissions from the

MetLife/CoPA work, in addition to the standard technology fee paid by MetLife. SBS did

not agree to the 50/50 split and claims that, in response, Defendants threatened to cease

working on the project and disparaged SBS, interfered with SBS’s business and growth

opportunities, and became extremely aggressive.

        Defendants paint a different picture and allege that the fee agreement between

the parties contemplated payment for the Defendants to establish and operate a benefit

program and for out-of-pocket costs, together with a commission on all benefit packages

enrolled in the insurance program and was evolving. While SBS tendered some

payment, it refused to make payments to the Defendants consistent with SBS’s

obligations under the payment agreement. The result, Defendants claim, was a

$312,000.00 delta in the amount paid by SBS and the amount Defendants claim is

owed.

                                             2
        Case 6:20-cv-01266-MC       Document 15     Filed 07/29/20   Page 3 of 14




       To settle this obligation and resolve the dispute, Defendants engaged in a series

of unsuccessful communications with SBS, through counsel. During one of the final

communications, Defendants signaled that an action would be filed against SBS in

Oregon if payment was not immediately tendered. Defendants claim, and the record

reflects, that SBS requested time to perform the due diligence necessary to confirm the

contours of the debt and Defendants agreed to hold off on filing the claim in Oregon.

       Several days after Defendants granted SBS leave to respond to the demand, SBS

filed the present matter in the Superior Court of New Jersey on May 10, 2019 alleging

claims under the New Jersey Declaratory Judgment Act, N.J.S.A. § 2A:16-50, et seq. and

Tortious Interference with Prospective Economic Advantage. On May 22, 2019,

Defendants filed a lawsuit against SBS in the United States District Court for the District

of Oregon (Case No. 6:19-cv-00797-MC). Defendants claim that notice of SBS’s New

Jersey State Court action was received on May 28, 2019- several days after the Oregon

action was filed. On June 26, 2019, Defendants removed the SBS New Jersey Superior

Court action to this Court.

       The following restatement of relevant dates sets out the chronological

communication between the parties and is not contested:

       On May 1, 2019, Defendants reached out to Strategic Benefit Solutions

Corporation’s (“SBS”) council and stated, among other things, that: (1) SBS owed

$312,500 under an agreement; (2) if SBS did not pay the amounts owed within five

days, a lawsuit would be brought against SBS in Deschutes County, Oregon; and (3) if

SBS had any questions to contact Defendants’ counsel. [Dkt. No. 5-2, ¶ 6.] Thereafter,

on Friday, May 3, 2019, Defendants counsel received a call from Plaintiff’s counsel.



                                             3
        Case 6:20-cv-01266-MC        Document 15         Filed 07/29/20   Page 4 of 14




[Dkt. No. 5-2, ¶ 7.] Plaintiff’s counsel stated that she represented Plaintiff and requested

information from Defendant’s counsel. [Id.]

       On May 6, 2020, Defendants’ counsel emailed Plaintiff’s counsel with the

requested documents and stated, “if we cannot resolve this matter this week, we will

proceed on to file suit to collect these amounts.” [Dkt. No. 5-2, ¶ 8-9.] Later that same

day, Plaintiff’s counsel replied, “[t]hank you.” [Id.]

       On May 10, 2019, Defendant’s counsel received an email from Plaintiff’s former

counsel stating that her firm no longer represented Plaintiff and that Plaintiff had

retained new counsel. [Id. ¶ 10.] Defendants were not told that Plaintiff was no longer

interested in negotiations, nor were Defendants informed that Plaintiff’s new counsel

was brought on to file a lawsuit against Defendants. [Id. ¶ 11, 13.]

       On May 13, 2019, Plaintiff filed against Defendants in the Superior Court of New

Jersey, Atlantic County. [Id. ¶ 13.] On May 22, 2019, Defendants filed a lawsuit against

SBS in the United States District Court for the District of Oregon. [Id. ¶ 14.] After which,

on June 26, 2019, Defendants timely filed a Notice of Removal to be removed to this

Court. [Dkt. No. 1.] This motion to dismiss, or in the alternative transfer venue followed.

[See generally Dkt. No. 5.]

                               II.     Discussion & Analysis

       Defendants, Benefitelect and Communication Partners, argue this case should be

dismissed for improper venue under Federal Rule of Civil Procedure 12(b)(3), or in the

alternative transferred pursuant to 28 U.S.C. § 1404(a). Plaintiffs claim that because

this action was the filed before Defendants’ Oregon action, the First-filed rule demands

that this case remain in the District of New Jersey. Defendants argue there are



                                              4
        Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 5 of 14




applicable exceptions to the first-file rule because of the presence of bad faith on the

part of Plaintiff’s filing and seek dismissal or transfer to the District of Oregon.

       As a preliminary matter, before the Court can address the motion to dismiss or

transfer, because the parties have competing litigation in this Court and in the District

of Oregon, the Court must address the First-filed Rule. The First-filed Rule requires

that cases sharing substantially similar subject matter and subject to concurrent federal

jurisdiction be decided by the court where the litigation was first filed. E.E.O.C. v. Univ.

of Pennsylvania, 850 F.2d 969, 971 (3d Cir. 1988). The rule allows for proper judicial

administration and comity among federal courts of equal stature. Id.

       Here, Plaintiff filed first in New Jersey and advances the First-filed Rule in

opposition to Defendants’ motion. Application of the First-filed rule considers several

factors under 28 U.S.C. § 1404(a). Wheaton Indus., Inc. v. Aalto Sci., Ltd., No. 12-6965

(RMB/JS), 2013 WL 4500321, at *2, 2013 U.S. Dist. LEXIS 118524, at *5 (D.N.J. Aug.

21, 2013); Franceski v. Freedom Mortg. Corp., No. CV 18-13945 (NLH/JS), 2019 WL

2636740, at *3 (D.N.J. June 27, 2019) (citations omitted).

       Once a court determines, under the factors, whether the first-filed rule is

applicable, a “court may properly dismiss, stay[,] or transfer the second-filed action to

avoid duplicative litigation under its ‘inherent power.’” Id. (quoting Nature’s Benefit,

Inc. v. NFI, No. 06-4836 (GEB), 2007 WL 2462625, at *4, 2007 U.S. Dist. LEXIS 62871,

at *8-9 (D.N.J. Aug. 27, 2007)). Ultimately, the decision of whether to apply the first-

filed rule – and, therefore, whether to dismiss, stay, or transfer an action – is solely

within a court’s discretion. Univ. of Pa., 850 F.2d at 977.

       I.     The First-Filed Rule



                                              5
        Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 6 of 14




       Defendants argue that this action should be dismissed or transferred in favor of

the Oregon action because Plaintiff forum shopped, anticipatorily filed, and filed in bad

faith; as such, Defendants argue the first-filed rule should not apply. The Court must

determine whether these arguments constitute exceptional circumstances that warrant a

departure from the first-filed rule. See Synthes, Inc. v. Knapp, 978 F. Supp. 2d 450, 455

(E.D. Pa. 2013).

       Generally, exceptions to the first-file rule occur where justice requires. FMC

Corp. v. AMVAC Chem. Corp., 379 F.Supp.2d 733, 744 (E.D. Pa. 2005); see, e.g.,

Honeywell Int'l Inc. v. Int'l Union, United Auto., Aerospace & Agr. Implement Workers

of Am., 502 F. App'x 201 (3d Cir. 2012) (holding that district court did not abuse its

discretion in departing from “first-filed rule” under the circumstances). The exceptions

are: (1) the existence of rare or extraordinary circumstances; (2) the first-filer engaged

in inequitable conduct; (3) he acted in bad faith; (4) he engaged in forum shopping; (5)

the later-filed action has developed further than the first-filed action; and (6) the first-

filing party instituted suit in one forum in anticipation of the opposing party's imminent

suit in a less favorable forum. E.E.O.C., 850 F.2d at 972, 976. The circumstances of this

case qualify for an exception to the rule, “when the first-filing party instituted suit in one

forum in anticipation of the opposing party’s imminent suit in another, less favorable,

forum.” Id. at 976.

       “Some evidence that a first-filed case was filed for the purpose of forum shopping

. . . is necessary before courts find it was improperly anticipatory, and therefore

warrant[s] a departure from the first-filed rule.” Eagle Pharm., Inc. v. Eli Lilly & Co., No.

CV 176415 JMV/MF, 2018 WL 3492145, at *4 (D.N.J. July 20, 2018) (quoting Koresko

v. Nationwide Life Ins. Co., 403 F. Supp. 2d 394, 401 (E.D. Pa. 2005)).

                                              6
        Case 6:20-cv-01266-MC        Document 15       Filed 07/29/20    Page 7 of 14




       First, Plaintiff does not contest that it received several emails in early May

indicating that Defendants were imminently going to file suit. Defendants first emailed

Plaintiff’s counsel (and Plaintiff does not argue otherwise), “if SBS did not pay the

amounts owed within five days, a lawsuit would be brought against SBS in Deschutes

County, Oregon.” [Dkt. No. 5-2, ¶ 6. (emphasis added).] Later, Defendants’ counsel

emailed, “if we cannot resolve this matter this week, we will proceed on to file suit to

collect these amounts.” [Id. ¶ 8-9. (emphasis added).] The record reflects that there was

a strong likelihood that Defendants were going to follow through on the promise to file a

court action in Oregon. It is reasonable to conclude that Plaintiff knew Defendants were

about to file an action.

       Second, Plaintiff argues that it has a legitimate tortious interference claim against

Defendants that was properly filed in New Jersey. [See generally Dkt. No. 1-1, “N.J.

Complaint.”] The Court need not determine the validity of the claim or if it was properly

filed; the Court must merely determine if that claim was brought at the time “in

anticipation of the opposing party’s imminent suit in another, less favorable, forum.”

E.E.O.C., 850 F.2d at 976. The Court finds that although Plaintiff’s claims may be valid,

because Plaintiff demonstrated bad faith and acted in an anticipatory manner to achieve

a desired forum, the First Filed Rule does not apply.

       Finally, Plaintiff alleges that Defendants began disparaging SBS to MetLife as

early as January 2019, and Defendants' comments to MetLife hurt SBS’s relationship

with MetLife. [N.J. Complaint, ¶ 52.] Plaintiff further alleges that Defendants continued

to disparage Plaintiff later in 2019. [Id. ¶ 55.] Yet, Plaintiff did not file a claim in New

Jersey as soon as it appeared to be cognizable, but instead choose to wait. It was only

after receiving several emails from Defendants about impending litigation that Plaintiff

                                               7
        Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 8 of 14




suddenly filed its claim. Plaintiff offers no explanation for its decision to file in New

Jersey. The evidence in the record strongly suggests that Plaintiff filed in anticipation of

Defendants’ promise of imminent litigation in Oregon. After receiving the email on

Monday, May 6, 2019, in which Defendants threatened suit if the parties did not resolve

the dispute, Plaintiff took less than five business days to file in the New Jersey Superior

Court on Monday, May 13, 2019. [Dkt. No. 5-4, ¶ 8-9; N.J Complaint.]

       For foregoing reasons, the Court finds that the first-filed rule does not apply

because Plaintiff engaged in a bad faith anticipatory filing.

       II.    Rule 12 (b) (3) Dismissal or 28 U.S.C. § 1404(a) Transfer

       Defendants argue that this action should be dismissed pursuant to Rule 12(b)(3)

for lack of venue. The Court will not dismiss pursuant to Rule 12 (b)(3) because both

jurisdiction and venue properly lay in the District of New Jersey. However, even if a

plaintiff has brought his case in a proper venue, a district court may exercise its

discretion and transfer the case to any other district where it might have been brought

“[f]or the convenience of parties and witnesses, in the interest of justice.” 28 U.S.C. §

1404(a).

       The purpose of a discretionary transfer under 28 U.S.C. § 1404(a) is “to protect

litigants, witnesses and the public against unnecessary inconvenience and expense.” Van

Dusen v. Barrack, 376 U.S. 612, 616 (1964) (internal quotation marks omitted). The

movant bears the burden of proving that a transfer is appropriate, and “in ruling on [a

defendant’s] motion the plaintiff’s choice of venue should not be lightly disturbed.”

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995) (quotations omitted).

Courts use a two-part § 1404(a) analysis: (1) determining if venue is proper in the

proposed transfer court and (2) analyzing several public and private interest factors.

                                              8
        Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 9 of 14




Shutte v. Armco Steel Corp., 431 F.2d 22, 24 (3d Cir. 1970); Jumara v. State Farm Ins.

Co., 55 F.3d 873, 879 (3d Cir. 1995). The Court analyzes each in turn and for the

following reasons, the Court will transfer this case to the District of Oregon, pursuant to

28 U.S.C. § 1404(a).

              a. Venue is proper in the District of Oregon

       First, the Court must find that the requested venue is a venue where the claim

could have been brought originally. Shutte, 431 F.2d at 24. Here, Plaintiff does not

contest that the District of Oregon is a proper venue for Plaintiff’s suit. [Dkt. No. 10, at

21.] Plaintiff merely argues that venue must be not only proper but also more

convenient as defined by the public and private interest factors. [Id.]

              b. Public and Private Interest Factors

       Section 1404(a) provides three statutory factors: “convenience of parties,

convenience of witnesses, or interests of justice.” 28 U.S.C. § 1404(a). The Court must

consider these factors, along with several public and private interest factors. Jumara, 55

F.3d at 879. Courts decide motions to transfer under 28 U.S.C. § 1404(a) on an

“individualized, case-by-case consideration of convenience and fairness.” Stewart Org.,

Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622). The

balancing of interest factors remains discretionary and is afforded substantial deference

so long as the “balancing . . . is reasonable.” Piper Aircraft Co. v. Reyno, 454 U.S. 235,

257 (1981). The public interest factors are:

       (1) the enforceability of the judgment; (2) practical considerations that
       could make the trial easy, expeditious, or inexpensive; (3) the relative
       administrative difficulty in the two fora resulting from court congestion; (4)
       the local interest in deciding local controversies at home; (5) the public
       policies of the fora; and (6) the familiarity of the trial judge with the
       applicable state law in diversity cases.


                                               9
       Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 10 of 14




Jumara, 55 F.3d at 879–80 (internal citations omitted).

       The private interest factors are:

       (1) plaintiff’s forum preference as manifested in the original choice; (2) the
       defendant’s preference; (3) whether the claim arose elsewhere; (4) the
       convenience of the parties as indicated by their relative physical and
       financial condition; (5) the convenience of the witnesses − but only to the
       extent that the witnesses may actually be unavailable for trial in one of the
       fora; and (6) the location of books and records (similarly limited to the
       extent that the files could not be produced in the alternative forum).

Id. at 879 (internal citations omitted).

                     i. Public Interest Factors

       The public interest factors weigh in favor of transfer. Some public interest factors

may “play no role” in a § 1404(a) analysis because they are neutral. See Lomanno v.

Black, 285 F.Supp.2d 637, 647 (E.D. Pa. 2003); accord Am. High-Income Tr. v.

AlliedSignal Inc., No. CIV.A. 00-690 GMS, 2002 WL 373473, at *5 (D. Del. Mar. 7,

2002). Here, the parties agree that factors (1), (5), and (6) are neutral. Plaintiff concedes

that factor (3) weighs in Defendants’ favor. The parties contest only factors (2) and (4).

       Factor (2) considers the “practical considerations that could make the trial easy,

expeditious, or inexpensive.” Jumara, 55 F.3d at 879. Transferring this case to the

District of Oregon, where it could be consolidated with the already pending Oregon case,

is more expeditious than having two similar cases proceeding non-simultaneously. See

Unlimited, 266 F. Supp. 3d at 798 (finding that consolidating similar cases in different

forums is expeditious but refusing to transfer because the other filing was in

anticipatory and in bad faith). Moreover, the results may conflict. Id. Despite the

potential increased travel distance and cost, the parties will likely realize a reduction in

cost resulting from the District of Oregon’s diminished caseload, which results in a

shorter duration of time to resolve disputes and therefore weighs in favor of transfer.

                                             10
       Case 6:20-cv-01266-MC        Document 15      Filed 07/29/20    Page 11 of 14




[See Dkt. No. 5-4 (demonstrating the statistical differences in caseload and resolution

time between the District of Oregon and the District of New Jersey).]; see, e.g., Geraci v.

Red Robin Int'l, Inc., No. 1:18-CV-15542-RMB, 2019 WL 2574976, at *3 (D.N.J. June

24, 2019).

       Although Plaintiff concedes factor (3), Plaintiff argues that “relative congestion of

the respective courts' dockets is . . . not a factor of great importance" on a motion to

transfer. [Dkt. No. 10, at 26. (citing Clark v. Burger King Corp., 255 F. Supp. 2d 334, 339

(D.N.J. 2003).) Under normal circumstances, Plaintiff’s argument has some force.

However, the District of New Jersey is operating in a judicial emergence status.

Compare Clark, 225 F. Supp. 2d 334 with Geraci, 2019 WL 2574976, at *3. The Judicial

Conference of the United States has declared every judicial vacancy existing in District

of New Jersey, where are currently 11 out of 17 authorized judgeships, as a “judicial

emergency.” Defendant correctly argues that the District of New Jersey is significantly

busier and takes considerably longer to resolve claims than the District of Oregon [See

Dkt. No. 5-4.]. Thus, due to this extraordinary circumstance, this factor weighs in favor

of transfer.

       Factor (4) considers “the local interest in deciding local controversies at home.”

Jumara, 55 F.3d at 879. The parties each have cognizable claims in the respective

forums. Both forums have an indistinguishable interest in deciding each local

controversy, so this factor appears neutral. However, Plaintiff’s bad faith anticipatory

filing in the Superior Court of New Jersey usurped Defendants’ likely filing first in

Oregon. Thus, in the interest of justice, the Court weighs this factor in favor of transfer.

                    ii. Private Interest Factors



                                             11
       Case 6:20-cv-01266-MC         Document 15      Filed 07/29/20    Page 12 of 14




       The private interest factors weigh in favor of transfer. Only factors (1), (3), (5),

and (6) are contested.

       Factor (1) is “plaintiff’s forum preference as manifested in the original choice.”

Jumara, 55 F.3d at 879. Plaintiff argues that a court should not take the decision to

disturb a plaintiff’s choice of venue lightly. [Dkt. No. 10, at 21.] The Court agrees; “[i]f a

plaintiff chooses a home forum, its choice of venue is entitled to greater deference."

Jumara, 55 F.3d at 879 (citation omitted). However, where a related action is pending in

another forum, a plaintiff’s choice is entitled to less deference in certain circumstances.

Unlimited Tech., Inc. v. Leighton, 266 F. Supp. 3d 787, 796 (E.D. Pa. 2017). Defendants

prefer the District of Oregon. [See Dkt. No. 5.] The Court gives deference to Defendants’

choice despite the pending action in New Jersey because the Court has determined that

Plaintiff’s New Jersey filing was both in bad faith and anticipatory. See, e.g., Unlimited,

266 F. Supp. 3d at 796.

       Factor (3) considers “whether the claim arose elsewhere.” Jumara, 55 F.3d at

879. The parties each have claims that arose in the respective forums. Had Plaintiff’s

filing not been in bad faith and anticipatory, this factor would be neutral and weigh in

favor of no transfer. But in the interest of justice, due to Plaintiff’s bad faith anticipatory

filing, the Court weighs this factor in favor of transfer.

       Factor (5) contemplates “the convenience of the witnesses − but only to the

extent that the witnesses may actually be unavailable for trial in one of the fora.”

Jumara, 55 F.3d at 879. Both parties argue that transporting their witnesses will be

difficult or impossible. [Dkt. No. 5, at 12; Dkt. No. 10, at 23.] “Party witnesses or

witnesses who are employed by a party carry no weight in the balance of convenience

analysis since each party is able, indeed obligated, to procure the attendance of its own

                                              12
       Case 6:20-cv-01266-MC       Document 15      Filed 07/29/20   Page 13 of 14




employees for trial.” Am. High–Income Trust, 2002 WL 373473, at *5 (internal

quotation omitted). As a result, all parties’ employee and agent witnesses will not be

factored into this analysis. Defendants do not identify any witnesses who are not

employees or agents. [See Dkt. No. 5-3, at 3.] Plaintiff identifies MetLife executives

located in New Jersey who would no longer be within subpoena range and would

become unavailable as trial witnesses. [See N.J. Complaint at ¶¶ 52-55.] Thus, this factor

weighs in favor of not transferring because only Plaintiff has witnesses that will be

unavailable as trial witnesses in its opposed forum.

       Factor (6) considers “the location of books and records.” Jumara, 55 F.3d at 879.

“[T]he technological advances of recent years have significantly reduced the weight of

this factor in the balance of convenience analysis.” Lomanno, 285 F. Supp. 2d 637, 647

(E.D. Pa. 2003) (quoting Am. High–Income Trust, 2002 WL 373473, at *5). This factor

should be limited to the extent that the files could not be produced in the alternative

forum. Jumara, 55 F.3d at 879. The Court notes that the relevant records regarding

Defendants’ claim would be in Oregon while the Plaintiff’s records would be in New

Jersey. However, no party has asserted that the relevant records could not be produced

in the respective opposed forums and, therefore, the Court will consider this factor

neutral.

                                       III.    Conclusion

       On balance, the Court finds that the public and private interest factors weigh in

favor of transfer to the District of Oregon. The overlapping issues of this case and the

case already pending in the District of Oregon combined with Plaintiff’s bad faith

anticipatory filing warrant transfer to the District of Oregon pursuant to 28 U.S.C. §

1404(a).

                                              13
       Case 6:20-cv-01266-MC       Document 15      Filed 07/29/20    Page 14 of 14




       For the reasons stated above, and in the interest of justice, Defendants’ Motion

[Dkt. No. 5] will be denied in part insofar as it seeks dismissal and granted in part. This

matter will be transferred to the District of Oregon pursuant to 28 U.S.C. § 1404(a).

       An appropriate order shall issue.



Dated: July 29, 2020
                                                  /s/ Joseph H. Rodriguez
                                                  Hon. JOSEPH H. RODRIGUEZ
                                                  United States District Judge




                                             14
